NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



TONY LAROY JOHNSON,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D16-5312
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 29, 2018.

Appeal from the Circuit Court for Lee
County; Lisa S. Porter, Judge.

Howard L. Dimmig, II, Public Defender, and
Victoria E. Hatfield, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.